 Case 2:20-cv-00862-AB-JC Document 1 Filed 01/28/20 Page 1 of 10 Page ID #:1




1
     Stephen M. Doniger (SBN 179314)
     stephen@donigerlawfirm.com
2    Scott A. Burroughs (SBN 235718)
3
     scott@donigerlawfirm.com
     Frank Gregory Casella (SBN 301494)
4    fcasella@donigerlawfirm.com
5
     Jonathan O. Ballard (SBN 327489)
     jballard@donigerlawfirm.com
6    DONIGER/BURROUGHS
7
     603 Rose Avenue
     Venice California 90291
8    Telephone: (310) 590-1820
9
     Attorneys for Plaintiff
10

11                         UNITED STATES DISTRICT COURT
12                        CENTRAL DISTRICT OF CALIFORNIA
13
     RALPH LEDERGERBER, an individual,           Case No.:
14
                                                 COMPLAINT FOR:
15   Plaintiff,                                       1. COPYRIGHT INFRINGEMENT
16                                                    2. VICARIOUS AND/OR
     v.
                                                         CONTRIBUTORY COPYRIGHT
17
                                                         INFRINGEMENT
     NETEASE, INC., a Cayman Islands
18
     Corporation; and DOES 1 through 10,
                                                     Jury Trial Demanded
19
     Defendants.
20

21
            Plaintiff, by and through its undersigned attorneys, hereby prays to this
22
     honorable Court for relief based on the following:
23
                                JURISDICTION AND VENUE
24
            1. This action arises under the Copyright Act of 1976, Title 17 U.S.C., § 101 et
25
     seq.
26

27

28

                                                 1
                                            COMPLAINT
 Case 2:20-cv-00862-AB-JC Document 1 Filed 01/28/20 Page 2 of 10 Page ID #:2




1          2. This Court has federal question jurisdiction under 28 U.S.C. § 1331 and 1338
2    (a) and (b).
3          3. Venue in this judicial district is proper under 28 U.S.C. § 1391(c) and 1400(a)
4    in that this is the judicial district in which a substantial part of the acts and omissions
5    giving rise to the claims occurred. It is also proper under Fed. R. Civ. P. 4(k)(2) since
6    this claim arises under federal law, Defendant Netease, Inc. appears to not be subject
7    to jurisdiction in any state’s courts of general jurisdiction, and exercising jurisdiction
8    is consistent with the United States Constitution and laws.
9                                           PARTIES
10         4. Plaintiff RALPH LEDERGERBER (“LEDERGERBER”) is an individual,
11   residing in Adelaide, Australia.
12         5. Plaintiff is informed and believes and thereon alleges that Defendant
13   NETEASE, INC. (“NETEASE”) is a corporation organized and existing under the
14   laws of the Cayman Islands, with its principal place of business at 26F SP Tower D,
15   Tsinghua Science Park, Building 8, No. 1 Zhongguancun East Road, Haidian
16   District, Beijing, People’s Republic of China, 100084. NetEase is registered to do
17   business in the State of Delaware under its former English name, NetEase.com
18   (U.S.) Inc.
19         6. Plaintiff is informed and believes and thereon alleges that Defendant
20   NETEASE has been listed on the NASDAQ Global Select Market since June 30,
21   2000, under the ticker symbol “NTES,” and regularly files reports with the United
22   States Securities and Exchange Commission. Upon information and belief,
23   Defendant NETEASE maintains an Investor Relations contact in New York, New
24   York, in the United States.
25         7. NETEASE is the owner of the websites at http://163.com,
26   http://netease.com, and http://lofter.com (collectively, the “NETEASE
27   WEBSITES”). Indeed, the investor relations page of netease.com
28

                                                 2
                                             COMPLAINT
 Case 2:20-cv-00862-AB-JC Document 1 Filed 01/28/20 Page 3 of 10 Page ID #:3




1    (http://ir.netease.com/phoenix.zhtml?c=122303&p=irol-IRHome) links to its United
2    States SEC Form 6-K filing which explains that “NetEase, Inc. (NASDAQ: NTES)
3    is a leading internet technology company in China” and to its Q1 2018 Investor
4    Presentation which promotes that “163.com is one of China’s most visited internet
5    portals.”
6          8. Plaintiff is informed and believes that NETEASE is the parent of its wholly
7    owned subsidiary Netease Information Technology Corporation (“NETEASE IT”), a
8    California corporation with its principal place of business at 200 Sierra Point
9    Parkway, Ste 800, Brisbane, California 94005. NETEASE IT provides “market
10   research and information collection” for NETEASE, which includes finding and
11   providing content to NETEASE, and is believed to have worked with NETEASE
12   with regard to the infringements at issue in this action.
13         9. NETEASE generates substantial revenues from viewership http://163.com
14   and http://netease.com and by residents of the United States—indeed, in the past 3
15   months of September to November 2019 alone there were approximately 1.82
16   million visits to http://163.com from computers in the United States. The NETEASE
17   WEBSITES are websites that derive revenue in large part from advertising.
18         10.The images on http://163.com, including the infringing images at issue in
19   this case, are made available to United States viewers, including in this judicial
20   district, through servers in the United States pursuant to an agreement between
21   NETEASE and California-based Quantil Networks’ delivery network
22   (www.quantil.com).
23         11.Plaintiff is informed and believes and thereon alleges that Defendants
24   DOES 1 through 10, inclusive, are other parties not yet identified who have infringed
25   Plaintiff’s copyrights, have contributed to the infringement of Plaintiff’s copyrights,
26   or have engaged in one or more of the wrongful practices alleged herein. The true
27   names, whether corporate, individual or otherwise, of Defendants 1 through 10,
28

                                                3
                                            COMPLAINT
 Case 2:20-cv-00862-AB-JC Document 1 Filed 01/28/20 Page 4 of 10 Page ID #:4




1    inclusive, are presently unknown to Plaintiff, which therefore sues said Defendants
2    by such fictitious names, and will seek leave to amend this Complaint to show their
3    true names and capacities when same have been ascertained.
4          12. Plaintiff is informed and believes and thereon alleges that at all times
5    relevant hereto each of the Defendants was the agent, affiliate, officer, director,
6    manager, principal, alter-ego, and/or employee of the remaining Defendants and was
7    at all times acting within the scope of such agency, affiliation, alter-ego relationship
8    and/or employment; and actively participated in or subsequently ratified and/or
9    adopted each of the acts or conduct alleged, with full knowledge of all the facts and
10   circumstances, including, but not limited to, full knowledge of each violation of
11   Plaintiff’s rights and the damages to Plaintiff proximately caused thereby.
12                  INTRODUCTION AND STATEMENT OF FACTS
13         13.LEDERGERBER is a renowned travel and nature photographer known for,
14   amongst other things, creating captivating imagery and portraiture. One (1) of his
15   original photographs, set forth below as Subject Photograph on the left side column
16   of the illustrative chart and referenced hereinafter as the “Subject Photograph,” has
17   been misappropriated and published without permission (or payment of a licensing
18   fee) by the for-profit website http://163.com. Defendants misappropriated,
19   distributed, and published the Subject Photograph on the NETEASE WEBSITES
20   and associated platforms, and did so without seeking authorization from, or even
21   notifying, LEDERGERBER. This is copyright infringement.
22         14.Plaintiff is informed and believes and thereon alleges that NETEASE
23   accessed the Subject Photograph with the assistance of its California subsidiary
24   NETEASE IT via an online search-and-copy campaign and then in or around April
25   of 2017, the NETEASE WEBSITES published the Subject Photograph without
26   LEDERGERBER’s consent (“Subject Posts”).
27

28

                                                4
                                            COMPLAINT
 Case 2:20-cv-00862-AB-JC Document 1 Filed 01/28/20 Page 5 of 10 Page ID #:5




1         15.NETEASE purposefully directed activities towards the United States
2    market by, inter alia, setting up wholly-owned California subsidiary, setting up
3    investor relations contacts in New York and placing itself on a New York-based
4    exchange, and contracting with California-based Quantil Networks to deliver content
5    to the sizeable market of Chinese-speaking viewers in the United States through a
6    system of servers located throughout the United States—the very activities out of
7    which claims at issue arise.
8                 CLAIMS RELATED TO SUBJECT PHOTOGRAPH
9         16.LEDERGERBER created an original photograph that was registered with
10   the United States Copyright Office on January 24, 2017 with the Registration
11   Number VA 2-036-560. Plaintiff is the sole owner of the exclusive rights in the
12   Subject Photograph.
13        17.A true and correct comparison of Plaintiff’s Subject Photograph and
14   Defendant’s unlawful exploitation are set forth below.
15    SUBJECT PHOTOGRAPH:                ACCUSED IMAGE AS PUBLISHED BY
                                         THE NETEASE WEBSITES:
16

17

18

19

20

21

22

23

24

25

26
     //
27

28

                                               5
                                          COMPLAINT
 Case 2:20-cv-00862-AB-JC Document 1 Filed 01/28/20 Page 6 of 10 Page ID #:6




1                               FIRST CLAIM FOR RELIEF
2              (For Copyright Infringement - Against All Defendants, and Each)
3         18. Plaintiff repeats, re-alleges and incorporates herein by reference as though
4    fully set forth the allegations contained in the preceding paragraphs of this
5    Complaint.
6         19. Plaintiff is informed and believes and thereon alleges that Defendants, and
7    each of them, infringed Plaintiff’s copyrights by creating an infringing and/or
8    derivative work from the Subject Photograph and by publishing the work which
9    infringes the Subject Photograph to the public, including without limitation, on and
10   through its website(s).
11        20. Plaintiff is informed and believes and thereon alleges that Defendants, and
12   each of them, infringed Plaintiff’s rights by copying the Subject Photograph without
13   Plaintiff’s authorization or consent, creating an unlawful derivative work from the
14   Subject Photograph, and removing any attribution to Plaintiff from the Subject
15   Photograph.
16        21. Plaintiff is informed and believes and thereon alleges that Defendants, and
17   each of them, had access to the Subject Photograph, including, without limitation,
18   through viewing the Subject Photograph on Plaintiff’s website, publications,
19   profiles, exhibitions and/or through other authorized channels, over the internet,
20   including without limitation as accessed via a search engine, or through a third-party
21   source.
22        22. Plaintiff is further informed and believes and thereon alleges that certain
23   Defendants have an ongoing business relationship with one or more of the other
24   Defendants, and that those defendants transacted in order to traffic in the Accused
25   Image.
26        23. Due to Defendants’, and each of their, acts of infringement, Plaintiff has
27   suffered general and special damages in an amount to be established at trial.
28

                                                6
                                            COMPLAINT
 Case 2:20-cv-00862-AB-JC Document 1 Filed 01/28/20 Page 7 of 10 Page ID #:7




1          24.Due to Defendants’ acts of copyright infringement as alleged herein,
2    Defendants, and each of them, have obtained direct and indirect profits they would
3    not otherwise have realized but for their infringement of Plaintiff’s rights in the
4    Subject Photograph. As such, Plaintiff is entitled to disgorgement of Defendants’
5    profits directly and indirectly attributable to Defendants’ infringement of its rights in
6    the Subject Photograph in an amount to be established at trial.
7          25.Plaintiff is informed and believes and thereon alleges that Defendants, and
8    each of them, have committed acts of copyright infringement, as alleged above,
9    which were willful, intentional and malicious, which further subjects Defendants,
10   and each of them, to liability for statutory damages under Section 504(c)(2) of the
11   Copyright Act in the sum of up to one hundred fifty thousand dollars ($150,000.00)
12   per infringement. Within the time permitted by law, Plaintiff will make its election
13   between actual damages and statutory damages.
14                            SECOND CLAIM FOR RELIEF
15   (For Vicarious and/or Contributory Copyright Infringement – Against all Defendants,
16                                          and Each)
17         26.Plaintiff repeats, re-alleges, and incorporates herein by reference as though
18   fully set forth, the allegations contained in the preceding paragraphs of this
19   Complaint.
20         27.Plaintiff is informed that Defendant NETEASE claims that the NETEASE
21   WEBSITES are not owned by, registered to, or administered by NETEASE, and
22   claims that the websites http://163.com and http://netease.com are registered to
23   Guangzhou NetEase Computer System Co., Ltd., a Chinese company located in
24   Guangdong, China, and http://lofter.com is registered to Hangzhou Yaolu
25   Technology Co., Ltd., a Chinese company located in Hangzhou, China.
26         28.Plaintiff is informed and believes and thereon alleges that Guangzhou
27   NetEase Computer System Co. Ltd. is an Internet service provider (“ISP”) which is
28

                                                 7
                                            COMPLAINT
 Case 2:20-cv-00862-AB-JC Document 1 Filed 01/28/20 Page 8 of 10 Page ID #:8




1    either a subsidiary or affiliate of Defendant NETEASE and is used by NETEASE as
2    a data center, for web hosting and for transit of information and content for the
3    websites http://163.com and http://netease.com.
4          29.Plaintiff is informed and believes and thereon alleges that Hangzhou Yaolu
5    Technology Co., Ltd is an ISP which is used by Defendant NETEASE as a data
6    center, for web hosting and for transit of information and content for the website
7    http://lofter.com.
8          30.Plaintiff is informed and believes and thereon alleges that the images on
9    http://163.com, http://netease.com, and http://www.lofter.com, including the
10   infringing images at issue in this case, are hosted by the above named ISP data
11   centers and transmitted by these ISPs to servers in the United States through an
12   agreement between Defendant NETEASE and Quantil Networks’ delivery network
13   (“Quantil”), making the infringing images at issue in this case available to viewers in
14   the United States, including in New York, New York.
15         31.Plaintiff is informed and believes and thereon alleges that Defendant
16   NETEASE, through its agreements with the above-named ISPs and with Quantil,
17   knowingly induced, participated in, aided and abetted in and profited from the illegal
18   reproduction and distribution of the Subject Photograph as alleged hereinabove.
19         32.Plaintiff is informed and believes and thereon alleges that Defendant
20   NETEASE, through its agreements with the above named ISPs and with Quantil,
21   knowingly induced, participated in, aided and abetted in and profited from the illegal
22   reproduction publication, and distribution of the Subject Photograph as alleged
23   hereinabove.
24         33.Plaintiff is informed and believes and thereon alleges that NETEASE had
25   the right and ability to supervise the infringing conduct and had a direct financial
26   interest in the infringing conduct. Specifically, it had the ability to oversee the
27

28

                                                 8
                                             COMPLAINT
 Case 2:20-cv-00862-AB-JC Document 1 Filed 01/28/20 Page 9 of 10 Page ID #:9




1    development, publication, and distribution of the infringing imagery at issue and
2    realized profits through the distribution and publication of the Subject Photograph.
3          34.By reason of the Defendants’ acts of contributory and vicarious
4    infringement as alleged above, Plaintiff has suffered and will continue to suffer
5    substantial damages to his business in an amount to be established at trial, as well as
6    additional general and special damages in an amount to be established at trial.
7          35.Due to Defendants’ acts of copyright infringement as alleged herein,
8    Defendants, and each of them, have obtained direct and indirect profits they would
9    not otherwise have realized but for their infringement of Plaintiff’s rights in the
10   Subject Photograph. As such, Plaintiff is entitled to disgorgement of Defendants’
11   profits directly and indirectly attributable to Defendants’ infringement of its rights in
12   the Subject Photograph, in an amount to be established at trial.
13         36.Plaintiff is informed and believes and thereon alleges that Defendants, and
14   each of them, have committed acts of copyright infringement, as alleged above,
15   which were willful, intentional and malicious, which further subjects Defendants,
16   and each of them, to liability for statutory damages under Section 504(c)(2) of the
17   Copyright Act in the sum of up to one hundred fifty thousand dollars ($150,000.00)
18   per infringement, in addition to claims for costs and attorneys’ fees. Within the time
19   permitted by law, Plaintiff will make its election between actual damages and
20   statutory damages.
21                                  PRAYER FOR RELIEF
22         Wherefore, Plaintiff prays for judgment as follows against all Defendants and
23   with respect to each claim for relief:
24             a. That Defendants, their affiliates, agents, and employees be enjoined
25                from infringing Plaintiff’s copyright in and to the Subject Photograph;
26             b. That Plaintiff be awarded all profits of Defendants, and each of them,
27                plus all losses of Plaintiff, plus any other monetary advantage gained by
28

                                                  9
                                              COMPLAINT
Case 2:20-cv-00862-AB-JC Document 1 Filed 01/28/20 Page 10 of 10 Page ID #:10




1                the Defendants through their infringement, the exact sum to be proven at
2                the time of trial, or, if elected before final judgment, statutory damages
3                to the extent they are available under the Copyright Act, 17 U.S.C. § 101
4                et seq.;
5             c. That Plaintiff be awarded its costs and attorneys’ fees to the extent they
6                are available under the Copyright Act U.S.C. § 101 et seq.;
7             d. That a trust be entered over the Subject Photograph, and all profits
8                realized through the infringement;
9             e. That Plaintiff be awarded pre-judgment interest as allowed by law;
10            f. That Plaintiff be awarded the costs of this action; and
11            g. That Plaintiff be awarded such further legal and equitable relief as the
12               Court deems proper.
13         Plaintiff demands a jury trial on all issues so triable pursuant to Fed. R. Civ. P.
14   38 and the 7th Amendment to the United States Constitution.
15
     Dated: January 28, 2020                         DONIGER/BURROUGHS
16

17
                                            By:      /s/ Stephen M. Doniger
                                                     Stephen M. Doniger, Esq.
18                                                   Frank Gregory Casella, Esq.
19
                                                     Attorneys for Plaintiff

20

21

22

23

24

25

26

27

28

                                                10
                                            COMPLAINT
